 


110 HR 158 IH: Revolutionary War and War of 1812 Battlefields Commemorative Coin Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 158 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Holt introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To direct the Secretary of the Treasury to mint coins in commemoration of the battlefields of the Revolutionary War and the War of 1812, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Revolutionary War and War of 1812 Battlefields Commemorative Coin Act of 2007.  
2.Coin specifications 
(a)DenominationsIn commemoration of the Revolutionary War and the War of 1812, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 gold coinsNot more than 300,000 $5 coins, which shall— 
(A)weigh 8.359 grams; 
(B)have a diameter of 0.850 inches; and 
(C)contain 90 percent gold and 10 percent alloy. 
(2)$1 silver coinsNot more than 1,000,000 $1 coins, which shall— 
(A)weigh 26.73 grams; 
(B)have a diameter of 1.500 inches; and 
(C)contain 90 percent silver and 10 percent copper. 
(3)Half dollar clad coinsNot more than 2,000,000 half dollar coins which shall be minted to the specifications for half dollar coins contained in section 5112(b) of title 31, United States Code. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
3.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the Revolutionary War and the War of 1812. 
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2009; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts, and the Revolutionary War and the War of 1812 Battlefields Foundation (hereafter in this Act referred to as the Foundation); and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
4.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2009. 
5.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 6(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
(d)MarketingThe Secretary, in cooperation with the Foundation, shall develop and implement a marketing program to promote and sell the coins authorized under this Act both within the United States and internationally. 
6.Surcharges 
(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows: 
(1)A surcharge of $35 per coin for the $5 coin. 
(2)A surcharge of $10 per coin for the $1 coin. 
(3)A surcharge of $3 per coin for the half dollar coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Foundation for purposes of the preservation of historically significant battlefields of the Revolutionary War and the War of 1812 and related historical sites. 
(c)AuditsThe Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received by the Fund under subsection (b). 
 
